2022 WI 108

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2022AP830-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against John J. Pangallo, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       John J. Pangallo,
                                 Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST PANGALLO

OPINION FILED:         December 22, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                           2022 WI 108
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.   2022AP830-D


STATE OF WISCONSIN                               :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against John J. Pangallo, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
             Complainant,                                           DEC 22, 2022
      v.                                                               Sheila T. Reiff
                                                                    Clerk of Supreme Court
John J. Pangallo,

             Respondent.




      ATTORNEY     disciplinary        proceeding.            Attorney's        license

suspended.


      ¶1     PER    CURIAM.     This     is      a      reciprocal          discipline

matter.     On May 17, 2022, the Office of Lawyer Regulation (OLR)

filed a complaint and motion pursuant to                      Supreme Court Rule

(SCR) 22.22,1      requesting   this     court       suspend     Attorney      John     J.

      1   SCR 22.22 provides:

           (1) An attorney on whom public discipline for
      misconduct or a license suspension for medical
      incapacity has been imposed by another jurisdiction
      shall promptly notify the director of the matter.
      Failure to furnish the notice within 20 days of the
                                                 (continued)
                                             No.   2022AP830-D




effective date of the order or judgment of the other
jurisdiction constitutes misconduct.

     (2) Upon the receipt of a certified copy of a
judgment or order of another jurisdiction imposing
discipline for misconduct or a license suspension for
medical incapacity of an attorney admitted to the
practice of law or engaged in the practice of law in
this state, the director may file a complaint in the
supreme court containing all of the following:

     (a) A certified copy of the judgment or order
from the other jurisdiction.

     (b) A motion requesting an order directing the
attorney to inform the supreme court in writing within
20 days of any claim of the attorney predicated on the
grounds set forth in sub. (3) that the imposition of
the identical discipline or license suspension by the
supreme court would be unwarranted and the factual
basis for the claim.

     (3) The supreme court shall impose the identical
discipline or license suspension unless one or more of
the following is present:

     (a) The procedure in the other jurisdiction was
so lacking in notice or opportunity to be heard as to
constitute a deprivation of due process.

     (b) There was such an infirmity of proof
establishing the misconduct or medical incapacity that
the supreme court could not accept as final the
conclusion in respect to the misconduct or medical
incapacity,

     (c)   The   misconduct   justifies   substantially
different discipline in this state.

     (4) Except as provided in sub. (3), a final
adjudication in another jurisdiction that an attorney
has engaged in misconduct or has a medical incapacity
shall be conclusive evidence of the attorney's
misconduct or medical incapacity for purposes of a
proceeding under this rule.
                                          (continued)


                           2
                                                                      No.   2022AP830-D



Pangallo's license to practice law in Wisconsin for a period of

three years, as reciprocal discipline identical to that imposed

by the Supreme Court of Florida.

     ¶2     Attorney Pangallo and the OLR executed a stipulation,

whereby Attorney Pangallo agrees that he should be suspended for

a period of three years as discipline reciprocal to that imposed

by the Supreme Court of Florida.                 Upon our review of the matter,

we   accept      the   stipulation         and    suspend    Attorney       Pangallo's

license    to    practice      law    in   Wisconsin   for    a   period     of   three

years.     Because the parties were able to resolve this matter

without the need for appointment of a referee, no costs will be

imposed.

     ¶3     Attorney         Pangallo      was   admitted    to   practice     law   in

Wisconsin       in   1992.      His     Wisconsin    law    license    is   currently

suspended for failure to comply with continuing legal education

reporting requirements and for failure to pay annual bar dues.




          (5) The supreme court may refer a complaint filed
     under sub. (2) to a referee for a hearing and a report
     and recommendation pursuant to SCR 22.16. At the
     hearing, the burden is on the party seeking the
     imposition   of  discipline   or   license  suspension
     different from that imposed in the other jurisdiction
     to demonstrate that the imposition of identical
     discipline or license suspension by the supreme court
     is unwarranted.

          (6) If the discipline or license suspension
     imposed in the other jurisdiction has been stayed, any
     reciprocal discipline or license suspension imposed by
     the supreme court shall be held in abeyance until the
     stay expires.

                                             3
                                                                                No.    2022AP830-D



       ¶4    Attorney Pangallo is also admitted to practice law in

Florida.          On    May    25,      2017,         the    Supreme     Court        of    Florida

suspended        Attorney      Pangallo's         Florida          law   license       for   three

years.      The        Florida       court   found          that    Attorney        Pangallo    had

withdrawn trust account funds for his own purposes, including

making payments to himself and third parties.                                The court found

those acts violated Florida Rules of Professional Conduct with

respect to trust accounts and safekeeping property.                                   The Florida

Court required Attorney Pangallo to complete specific continuing

education courses, including a trust accounting class and ethics

school, as well as serve three years of probation in the event

his Florida license is reinstated.

      ¶5     Attorney Pangallo provided notice to the State Bar of

Wisconsin of his Florida suspension, but he did not realize that

was the incorrect disciplinary authority and that the OLR should

have received notification.                  Accordingly, notice of his Florida

suspension was not effective under SCR 22.22(1).

      ¶6     In        its    complaint,        the         OLR    alleged      that       Attorney
Pangallo     is        subject    to     reciprocal           discipline        and     that,    by

failing     to    notify       the    OLR    of       his    suspension        in    Florida    for

professional misconduct within 20 days of the effective date of

its imposition, Attorney Pangallo violated SCR 22.22(1).

      ¶7     On September 7, 2022, Attorney Pangallo and the OLR

filed a stipulation, agreeing that by virtue of his                                         Florida

suspension,        Attorney           Pangallo          is        subject      to      reciprocal

discipline in Wisconsin.                Attorney Pangallo agrees that it would
be   appropriate         for     this    court        to     suspend     his    Wisconsin       law
                                                  4
                                                                              No.      2022AP830-D



license for a period of three years.                          The parties state that the

stipulation        did    not    result       from       plea    bargaining.              Attorney

Pangallo does not contest the facts and misconduct alleged by

the OLR, and he agrees to the level of discipline sought by the

OLR.        Attorney Pangallo also represents and verifies that he

fully       understands          the       misconduct          allegations;            he    fully

understands        the    ramifications            should       this     court      impose       the

stipulated level of discipline; he fully understands his right

to contest the matter; he fully understands his right to consult

with and retain counsel; and he states that his entry into the

stipulation        is     made     knowingly            and     voluntarily.              Attorney

Pangallo      also      stipulates         that    he    does    not     claim      any     of   the

potential defenses set forth in SCR 22.22(3)(a)–(c).

       ¶8     Upon       our     review       of      the      matter,       we     accept       the

stipulation        and    impose       a    three-year          suspension        of      Attorney

Pangallo's Wisconsin law license, reciprocal to that imposed by

the Supreme Court of Florida.

       ¶9     Because      this        matter         was     resolved       by     stipulation
without the need for appointment of a referee, no costs are

imposed.

       ¶10    IT IS ORDERED that the license of John J. Pangallo to

practice law in Wisconsin is suspended for a period of three

years, effective the date of this order.

       ¶11    IT     IS    FURTHER          ORDERED           that     the    administrative

suspension of           John J. Pangallo's license to practice law in

Wisconsin, due to his failure to pay mandatory bar dues and
failure to comply with continuing legal education requirements,
                                                  5
                                                         No.   2022AP830-D



will remain in effect until each reason for the administrative

suspension has been rectified, pursuant to SCR 22.28(1).

    ¶12   IT IS FURTHER ORDERED that, to the extent he has not

already   done   so,   John   J.   Pangallo   shall   comply   with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been suspended.




                                    6
    No.   2022AP830-D




1